Citation Nr: 1750593	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-09 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder prior to February 26, 2016. 

2.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder since February 26, 2016. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 26, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from October 1960 to August 1962.

By way of procedural background, in a February 2007 rating decision, the Regional Office (RO) in San Diego, California, confirmed a long-standing 10 percent rating for generalized anxiety disorder.  The Veteran filed notice of disagreement with that determination.  In March 2008, the rating was increase to 50 percent, effective from August 15, 2000 (the date of a VA outpatient treatment report that was considered an informal claim for an increased rating).  As such, the current rating period on appeal is from August 15, 2000.  

The Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO. A copy of the hearing transcript is associated with the claims folder and has been reviewed.  In August 2017, he was informed that the VLJ who held that hearing was no longer employed at the Board and he was afforded an opportunity to attend another hearing.  To date, he has not responded that he wished to attend another hearing.  As such, the Board will proceed with his claim accordingly.

Further, since the most recent supplemental statement of the case (SSOC) additional evidence was received in August 2017.  This evidence addressed the Veteran's dementia, which is not a service-connected disability.  Although he did not submit a waiver, this evidence does not pertain to the psychiatric claim.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the rating period prior to February 3, 2009, the Veteran's psychiatric disability was characterized by occupational and social impairment with reduced reliability and productivity.

2.  For the rating period from February 3, 2009, to February 25, 2016, the Veteran's psychiatric disabilities were manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

3.  For the rating period beginning February 26, 2016, the Veteran's psychiatric disabilities did not result in total social impairment. 

4.  Pursuant to this decision, the Veteran now meets the schedular criteria for a TDIU on February 3, 2009; he reported that he last worked on August 24, 2010.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 3, 2009, the criteria for a rating in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400 (2017).

2.  For the rating period from February 3, 2009, to February 25, 2016, the criteria for a 70 percent rating, but no higher, for generalized anxiety disorder, major depressive disorder, and persistent complex bereavement disorder have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9400 (2017).

3.  For the rating period beginning February 26, 2016, the criteria for a rating in excess of 70 percent for generalized anxiety disorder, major depressive disorder, and persistent complex bereavement disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9400 (2017).

4.  The criteria for a TDIU are met effective August 24, 2010.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.156 (b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Psychiatric Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is in receipt of a 50 percent rating for generalized anxiety disorder under DC 9400 for the entire increased rating period on appeal prior to February 26, 2016.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Beginning February 26, 2016, the Veteran is in receipt of a 70 percent rating.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017).

In an October 2006 VA psychiatric examination, the Veteran reported that he was employed as a security officer.  He also reported having one good friend and some hobbies.  It was also indicated that he was taking care of his wife who was ill.  The mental status examination was noted to be "totally normal."  He was appropriately groomed, with no psychosis or depression, but with significant free-floating anxiety.  A GAF score of 70 was noted, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In a December 2007 VA examination report, the Veteran again indicated that he was employed full-time and was caring for his wife.  The examiner noted that the Veteran had a low-grade chronic paranoid schizophrenia since service.  The effect of the psychiatric disorder on his occupational functioning was noted to be negligible; however, he had moderately severe impairment in social functioning.  Upon examination, the examiner indicated that the Veteran's thought process and communication were somewhat obsessive, compulsive, and borderline in nature.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In an August 2009 VA psychiatric examination, the Veteran stated that he had anxiety, worry, rumination, motor restlessness, and insomnia.  Since the death of his wife in February, he also reported "new-onset depressive symptoms."  He also stated that he had been working as a security guard, but reported that he had not been working since the death of his wife.  The examiner noted that VA treatment records also indicated poor concentration, which was probably related to the generalized anxiety disorder.  

Upon mental status examination, the Veteran was malodorous, which was noted to be potentially related with reduced hygiene due to depression.  His mood was anxious and depressed with tearful affect.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner also indicated that the Veteran had not been able to work because of his ongoing depressive symptoms.  Prior to that, his generalized anxiety disorder was well controlled and was not impacting his ability to work.  Also, he was isolated and only went out to go to church.  He did not interact with very many friends and reported staying at home and to himself.  Since the death of his wife, he was also noted to have poor concentration, poor motivation, as well as the ruminations on the death of his wife which impaired his ability to work.

In a July 2011 VA examination report, the Veteran reported that he was "a basket case" after the death of his wife and had some suicidal ideation.  He indicted having severe depression which affected his anxiety and "nerves."  He reported having close friends at church.  Further, although he reported doing better, he was still depressed.  The examiner opined that the Veteran's ability to work had not changed since he was last evaluated in 2009.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a November 2011 VA medical opinion, the clinician stated that he did not think that the Veteran had any occupational disabilities produced by his service-connected generalized anxiety disorder.  It was noted that the Veteran admitted that he had been trying to find employment, and he would be employed, per his report, if he would have found a suitable job.  According to the examiner, the Veteran's more recent diagnosis of bereavement was causing him difficulties, as evidenced by at least one visit to the VA's psychiatric emergency clinic in the past few months.  The Veteran reported that he was so preoccupied with his late wife's death that he sometimes heard her talking to him and imagined that he was speaking with her.  

The examiner indicated that this was not uncommon in grief/bereavement, and would not be considered as pathological.  However, his bereavement was noted to 
likely produce some diminished productivity in the work place.  In sum, the examiner stated that the Veteran was not completely disabled, his anxiety symptoms were overall mild, and he would be able to resume employment if he were to find a suitable job.

In a September 2012 VA psychiatric examination, the Veteran was diagnosed with generalized anxiety disorder and major depressive disorder.  The examiner indicated that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, the examiner stated that low mood, low energy, anhedonia, crying spells were due to depression.  The excessive worry and concentration problems were due to the generalized anxiety disorder.  The anxiety disorder was also noted to result in occupational and social impairment with reduced reliability and productivity.  

Since the last VA examination, the Veteran was noted to have been admitted to the inpatient ward in April 2012 for worsening depression and suicidal ideations.  He was admitted for three days and continued treatment with a psychiatrist.  The examiner noted that the Veteran had a lot of anxiety and depression in the context of the death of his wife.  He had occasional sleep problems, appetite changes, energy loss and low mood.  Current symptoms included depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner indicated that the Veteran presented with some worsening of symptoms since last examination as reflected in his recent admission.

In a December 2012 VA addendum opinion, the examiner stated that the Veteran's depression was not a natural progression of his generalized anxiety disorder and was a separate diagnosis.  His impairment due to his anxiety was still significant with reduced reliability and productivity with a GAF of 55, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a more recent VA psychiatric examination conducted in August 2015, the examiner diagnosed the Veteran with generalized anxiety disorder, persistent complex bereavement disorder, and unspecified depressive disorder.  The examiner indicated that it would be mere speculation to truly separate out the symptoms of anxiety disorder and depressive disorder versus a persistent complex bereavement disorder because there was such an overlapping of symptoms.  When the Veteran's wife died, it appeared that his symptoms of depression and bereavement occurred and his symptoms of anxiety worsened.  There was no neuropsychological testing that could truly elucidate the symptomology to separate out these disorders without mere speculation.  

Further, the examiner stated that the Veteran's anxiety, depression and bereavement disorders were "all equally disabling."  The examiner also indicated that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity.  Current symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The Veteran reported during the evaluation that he finally stopped working in 2010 because of the issues and symptoms of his psychiatric disorders.   

The evidence also includes an April 2016 statement from Dr. J.M. from the VA Medical Center.  The doctor indicated that since the death of his wife in 2009, the Veteran's symptoms had worsened and his functioning had declined significantly.  He stopped working and had limited social interactions.  Dr. J.M. also noted that the Veteran poorly cared for himself and had poor personal hygiene and difficulty making appointments.  The current diagnoses included generalized anxiety disorder, depressive disorder and complicated grief.  

In summary, Dr. J.M. noted that the Veteran had a long history of severe anxiety and depressive symptoms "significantly impacting his functioning, preventing him from maintaining stable employment and interfering with his social interaction and ability to obtain medical care as well."  A GAF between 35 and 40 was noted, indicative of some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Upon review of all the evidence of record, the evidence overwhelmingly demonstrates that the Veteran's psychiatric disability worsened in severity as a result of his wife's death.  At that time, he was diagnosed with additional psychiatric disorders, including major depressive disorder, and persistent complex bereavement disorder.  Moreover, following his wife's death, symptoms of suicidal ideation, increased depression, and anxiety were noted.  He also stopped working soon after the death of his wife.  Further, the August 2015 VA examiner indicated that it would be mere speculation to truly separate out the symptoms of anxiety disorder and depressive disorder versus his persistent complex bereavement disorder because there was such an overlapping of symptoms.  When his wife died, the examiner stated that the Veteran's symptoms of depression and bereavement occurred and his symptoms of anxiety worsened.  Further, the examiner stated that the anxiety, depression and bereavement disorders were "all equally disabling."  

For these reasons, a rating in excess of 50 percent for the period prior to the Veteran's wife's death (February 3, 2009) is not warranted.  Prior to her death, he was employed, was able to care for his wife, and reported having friends and some hobbies.  As such, a 50 percent rating for the period prior to February 3, 2009, is appropriate.

For the rating period from February 3, 2009, to February 25, 2016, the Veteran's psychiatric disability more nearly approximates the 70 percent rating.  During this time, he reported suicidal ideation, increased depression, and increased anxiety.  He also stopped working since the death of his wife and he was noted to have difficulty in establishing and maintaining effective work and social relationships.  Accordingly, a 70 percent rating is warranted for the rating period from February 3, 2009, to February 25, 2016.

For the entire rating period beginning February 3, 2009, the Veteran's disability does not more nearly approximate a 100 percent rating.  The weight of the lay and medical evidence shows that his symptoms were not consistent with a 100 percent rating such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, or for the veteran's own occupation or name. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  With this in mind, the evidence shows that the Veteran's overall psychiatric disability picture is already adequately contemplated by the 70 percent rating now granted.  He does experience disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the near-continuous depression and anxiety, and difficulty in establishing and maintaining relationships, which are all symptoms contemplated under the 70 percent rating criteria.  

Further, the Veteran has reported that he spent time with friends from his church and was "very close" with people in the church.  He also reported that he was able to complete activities of daily living.  This evidence does not more nearly approximate "total" social impairment as contemplated by a 100 percent rating.  Accordingly, a 70 percent rating, but no higher, is warranted for the rating period beginning February 3, 2009.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

In April 2016, the RO granted entitlement to a TDIU, effective February 26, 2016.  The effective date was based on the Veteran having met the schedular criteria for a TDIU as of that date.  As the Board has granted a 70 percent rating for the service-connected psychiatric disability effective February 3, 2009, he now meets the criteria for a grant of TDIU on a schedular basis for the rating period beginning February 3, 2009.  See 38 C.F.R. § 4.16 (a). 

Moreover, the Veteran's April 2016 TDIU application indicates that he last worked in 2010.  VA treatment records in June 2015 also show that he last worked in 2010 as a security guard.  See also July 2011 VA examination report (showing Veteran lost his job in 2010).  Notably, a June 2012 statement from his former employer indicated that he last worked on August 24, 2010.  Accordingly, the criteria for a TDIU are met beginning August 24, 2010, the date he last worked.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

For the rating period prior to February 3, 2009, a rating in excess of 50 percent for generalized anxiety disorder is denied.  

For the rating period from February 3, 2009, to February 25, 2016, a 70 percent rating, but no higher, for generalized anxiety disorder, major depressive disorder, and persistent complex bereavement disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  

For the rating period beginning February 26, 2016, the criteria for a rating in excess of 70 percent for generalized anxiety disorder, major depressive disorder, and persistent complex bereavement disorder is denied.

Entitlement to a TDIU is granted effective August 24, 2010.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


